Citation Nr: 0604781	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  98-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.

(By this action, a November 8, 2005, decision of the Board of 
Veterans' Appeals (Board) is vacated.  The claim of service 
connection will again be addressed in a separate decision by 
the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




FINDINGS OF FACT

1.  The veteran served on active duty from November 1959 to 
November 1962.

2.  The veteran perfected an appeal of a January 1998 rating 
decision that denied service connection for gastrointestinal 
disability.

3.  The case was remanded by the Board in October 2003.

4.  The Appeals Management Center (AMC) undertook evidentiary 
development pursuant to the Board's 2003 remand and notified 
the veteran on July 27, 2005, that the case would be returned 
to the Board.

5.  The Board denied the veteran's claim of service 
connection in November 2005.

6.  Received in December 2005 was correspondence from the 
veteran's representative, which shows that the veteran had 
requested of the AMC the scheduling of a Board hearing; the 
request was made prior to the July 27, 2005, notice of 
transfer of the case to the Board.


CONCLUSION OF LAW

The failure to afford the veteran the hearing requested in 
July 2005 is a denial of due process; the Board decision of 
November 8, 2005, is vacated.  38 C.F.R. § 20.904 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the findings set out above, the veteran's case 
was remanded to the AMC for additional development by way of 
an October 2003 Board decision.  The AMC was requested to 
schedule the veteran for a VA examination.  The veteran was 
afforded a VA examination in August 2004. 

In a letter dated July 3, 2005, after the veteran's case was 
remanded to the AMC but prior to certification to the Board, 
the veteran submitted a hearing request to the AMC.  It was 
faxed to the AMC on July 5, 2005.  In a letter dated July 20, 
2005, again prior to certification to the Board, the 
veteran's representative submitted a request to the AMC for a 
video conference hearing.  The AMC certified the veteran's 
appeal to the Board in a letter dated July 27, 2005.  The AMC 
failed to forward to the Board any correspondence from the 
veteran or his representative and as such the Board was 
unaware that the veteran had requested a hearing.  The Board 
denied the veteran's claim for service connection by way of a 
November 8, 2005, decision.  

In a December 2005 letter submitted to the Board by the 
veteran's representative, the representative reported that 
the veteran had requested a hearing in July 2005 after 
issuance of a May 2005 Supplemental Statement of the Case 
(SSOC).  He also noted that he had submitted to the AMC a 
request on behalf of the veteran for a video conference 
hearing in July 2005.  He provided copies of the letters 
submitted to the AMC in July 2005.  

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  See 38 C.F.R. § 20.904 (a)(3) 
(2005).  Failure to provide the veteran a personal hearing 
after a properly filed request for a hearing constitutes a 
denial of due process.  Therefore, the Board finds that VA 
denied the veteran due process of law by failing to afford 
him a personal hearing prior to the Board's November 2005 
decision.  

Accordingly, the November 8, 2005, decision of the Board 
should be vacated in its entirety.  The November 2005 denial 
of service connection is consequently without force or 
effect.


ORDER

The November 8, 2005, Board decision is vacated.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals
 
 
 
 

